DETAILED ACTION
1.	This office action is in response to communication filed on 06/04/2019. Claims 1-11 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. Pub. No. 2017/0170562.
Regarding claim 1. Fig. 1B of Lee discloses a wearable device (paragraph 0047), comprising: a body (119M), and an outer casing (131, 130) detachably mounted on the body (119M), wherein the body (119M) is provided therein with a first printed circuit board (PCB) and a body antenna (480 in Fig. 4A) in connected to each other (connection of 440 and 430 in Fig. 4A), and the first PCB (PCB) is provided thereon with a control circuit (101 in Fig. 1C), the outer casing (130, 131)  is provided thereon with an outer casing antenna (130, 131), and, when the outer casing (130, 131)  and the body (119M) of  are assembled (assembled of Fig. 1B), the outer casing antenna (130, 131) is connected to the first PCB (PCB), and the control circuit (101 in Fig. 1C) controls switching (450, 460, 470 in Fig. 4A) between the outer casing antenna  (see Fig. 4A for discloses controlling switching of outer casing {433, 431, 433}) and 
Regarding claim 2. The wearable device according to claim 1, Fig. 1B   further discloses wherein the body is provided (119M) thereon with a switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)  connected to a control terminal of the control circuit (see Fig. 1C), the outer casing (430, 431, 433 in fig. 4A) is provided thereon with a connector  (connecting terminal of switches 450, 460, 470 to antenna 430 in Fig. 4A) that is connected to the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)  when the outer casing ( 430, 431, 433 in fig. 4A )and the body (119M) are assembled (Fig. 1B), and when the switching detection contact switching detection contact of 450, 460, 470 in Fig. 4A)  is connected to the connector  (connecting terminal of switches 450, 460, 470 to antenna 430), the control circuit (Fig. 1C) controls to switch (450, 460, 470 in Fig. 4A)   on the outer casing antenna (430 in Fig. 4A) and use the outer casing antenna (430 in Fig. 4A) as a working antenna (working antenna of 430 in Fig. 4A).  
Regarding claim 3. The wearable device according to claim 2, Fig. 1B further discloses  wherein the body (119M)  is further provided thereon with an antenna contact  (antenna contact points of  130, 131) connected to the first PCB (PCB), and the antenna contact (antenna contact points of  130, 131)  is connected to the outer casing antenna (130, 131) when the outer casing (130, 131) and the body (119M) are assembled, the switching detection contact ((switching detection contact of 450, 460, 470 in Fig. 4A)   and the antenna contact (antenna contact points of  130, 131)  are both disposed on an outer surface of the body (119M), the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)  is disposed on one side of the outer surface of the body (119M), the antenna contact (antenna contact points of  130, 131) is disposed on the other side of the outer surface of the body (119M), and the distance between the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)   and the antenna contact (antenna contact of 430 in Fig. 4A) is greater than or equal to a first 
Regarding claim 4. The wearable device according to claim 3, Fig. 4A further discloses wherein the control circuit (see Fig. 1C) comprises: a first switching element (450) and a second switching element (470) that are capable of being connected to an antenna signal source (480); the first switching element  (450) controls switching on/off of the outer casing antenna (430);  16the second switching element (470) controls switching on/off of the body antenna (480); and the switching detection contact (switching detection contact of 450, 460, 470) is connected to control terminals on the first switching element (control terminals of 450) and the second switching element (control terminal of 470).  
8. The wearable device according to claim 1, wherein a distance between a feeding point of the outer casing antenna and a feeding point of the body antenna is less than or equal to a second predetermined distance threshold; a wiring direction of a long side of the outer casing antenna is opposite to a wiring direction of a long side of the body antenna; and the wearable device is a smart wristband device.  
Regarding claim 9. Fig. 1B of Lee discloses  a wearable device (paragraph 0047), comprising a body (119M), wherein the body (119M) is provided therein with a first printed circuit board (PCB) and a body antenna (480 in Fig. 4A) connected to each other (connected to PCB), and the first PCB (PCB) is provided thereon with a control circuit (101 in Fig. 1C), the body (119M) is further provided thereon with a switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)   and an antenna contact (antenna Contact of 430 and 480 in Fig. 4A), and the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)   and the antenna contact (antenna Contact of 430 and 480 in Fig. 4A),  are both connected to the control circuit (Fig. 1C), and, when the outer casing (131, 130)  and the body are assembled (assembled of Fig. 1B), connected to a connector (connection of terminals of 450, 460, 470 to antenna 430 in fig. 4A)  on a second PCB (Sub PCB) in an outer casing (130, 131) and an outer casing antenna  (130, 131) of the outer casing, and the control circuit (Fig. 1C) controls 
Regarding claim 10. Fig. 1B of Lee discloses  a method for controlling (Fig. 1C) an antenna of a wearable device (paragraph 0047), comprising: detecting whether a switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)  on an outer surface of a body (119M) of the wearable device (paragraph 0047) is connected to a connector (connection of terminals of 450, 460, 470 to antenna 430 in fig. 4A)  on an outer casing (130, 131); wherein the connector  (connection of terminals of 450, 460, 470 to antenna 430 in fig. 4A)  is 18disposed on the outer casing (130, 131) and, when the body (119M) and the outer casing(130, 131) are assembled (Fig. 1B), capable of being connected to the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A), and when it is detected that the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)   is connected to the connector connection of terminals of 450, 460, 470 to antenna 430 in fig. 4A)  , controlling  (Fig. 1C) the outer casing antenna (130, 131) on the outer casing (130, 131) to be switched on (switch on in Fig. 4A), and using the outer casing antenna (130, 131) as a working antenna of the wearable device (paragraph 0047); and when it is detected that the switching detection contact (switching detection contact of 450, 460, 470 in Fig. 4A)   is not connected to the connector (open connection terminal of 430, 480 in Fig. 4A) , controlling (Fig. 1C) the body antenna (480 in Fig. 4A) on the body of the wearable device (paragraph 0047)to be switched on (Fig. 4A), and using the body antenna (480A in fig. 4A) as a working antenna of the wearable device (paragraph 0047).  





Allowable Subject Matter
4.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do not teach: wherein the first switching element comprises a first movable contact Coml, a first stationary contact NO1, a first stationary contact NCI and a first control terminal Ctrl, the second switching element comprises a second movable contact Com2, a second stationary contact N02, a second stationary contact NC2 and a second control terminal Ctr2, the first control terminal Ctrl of the first switching element and the second control terminal Ctr2 of the second switching element are connected to the switching detection contact, the first movable contact Coml of the first switching element is connected to the antenna signal source, the first stationary contact NO1 of the first switching element is connected to the antenna contact capable of being connected to the outer casing antenna, and the first stationary contact NC1 is connected to the second stationary contact NC2 of the second switching element, and the second movable contact Com2 of the second switching element is connected to the body antenna, and the second stationary contact N02 of the second switching element is grounded; when the first movable contact Coml of the first switching element is connected to the first stationary contact NC1 that is connected to the second stationary contact NC2 of the second switching element, and the second movable contact Com2 of the second switching element is connected to the second stationary contact NC2 that is connected to the first stationary contact NC 1 of the first switching element, the body antenna works; and when the first movable contact Coml of the first switching element is connected to the first stationary contact NO1 that is connected to the antenna contact of the outer casing antenna, and the second movable contact Com2 of the second switching element is connected to the grounded second stationary contact N02, the outer casing antenna works. 



6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do not teach: wherein a distance between a feeding point of the outer casing antenna and a feeding point of the body antenna is less than or equal to a second predetermined distance threshold; a wiring direction of a long side of the outer casing antenna is opposite to a wiring direction of a long side of the body antenna; and the wearable device is a smart wristband device.  

7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do not teach: connecting a first movable contact of the first switching element to the antenna signal source, connecting one of first stationary contacts of the first switching element to an antenna contact capable of being connected to the outer casing antenna, and connecting another first 
Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/21/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845